DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28 and 35, 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 21, the step “select another codec based on a bandwidth range of another Internet link, wherein a bandwidth range of the other codec is included in the bandwidth range of the other Internet link” is not related to other steps in the claim. Same rejection for claim 35.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-28, 35, and 38 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Crinon et al (Pub. No. 20100172343) in view of Rathnam et al. (Pub. No. 20140314022).
- With respect to claims 21, 35, Crinon teaches a voice over Internet protocol (VoIP) device, couple to a local area network and a wide area network for selecting a codec, comprising: a link monitor to detect an Internet link (e.g. block VOIP endpoint in Fig. 1); and an interface coupled to the link monitor, wherein the interface is configured to: determined a bandwidth range of the Internet link and type of the Internet link to select the codec (see abstract “A determination is made whether the measured RTT is consistent with one of a plurality of network classification values. Each of the plurality of network classification values may correspond to a network policy. In response to determining that the measured RTT is consistent with one of the plurality of network classification values, the corresponding network policy is applied to configure bandwidth management on the VoIP endpoint”; par. 14 “a VoIP endpoint can dynamically determine the type of network being utilized by the given call session. The VoIP endpoint may then apply appropriate policies, such as codec selection for processing voice data and other bandwidth management operations, according to the type of network being utilized by the given call session”), wherein the bandwidth range of the Internet link is calculated using an amount of time it takes a packet to be sent and received (e.g. measuring a round trip time in claim 1); and selected the codec based on the bandwidth range of the Internet link and the type of the Internet link, wherein a bandwidth range of codec is included in the bandwidth range of the Internet link (see abstract “A determination is made whether the measured RTT is consistent with one of a plurality of network classification values. Each of the plurality of network classification values may correspond to a network policy. In response to determining that the measured RTT is consistent with one of the plurality of network classification values, the corresponding network policy is applied to configure bandwidth management on the VoIP endpoint”; par. 14 “a VoIP endpoint can dynamically determine the type of network being utilized by the given call session. The VoIP endpoint may then apply appropriate policies, such as codec selection for processing voice data and other bandwidth management operations, according to the type of network being utilized by the given call session”).  Crinon discloses the VoIP device couple to LAN/WAN (see par. 13 and Fig. 1), but explicitly fail to teach the VoIP device couple to LAN and WAN, Rathnam teaches the VoIP couple to LAN and WAN (see Fig. 1 block 101, 122s), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date implement the method of couple to LAN and WAN for fast service since Crinon discloses one network instead of two networks.
- With respect to claim 22, Crinon teaches wherein the type of the Internet link is an ethernet, cellular, LTE, legacy, T1/Data, or digital subscriber line (DSL) (e.g. par. 02-3).  
- With respect to claims 23-24, Crinon teaches wherein the link monitor detects the Internet link by at least one of monitoring electrical characteristics, link status, or checking networking reachability of the Internet link (e.g. par. 26 discloses determining whether a statistical trend has been achieved such as electrical characteristics).  
- With respect to claims 25, Crinon teaches wherein the usage of the Internet link includes a percentage of the Internet link used for voice data and a percentage of the Internet link used for video data (par. 2, 21 for voice and video and data in communication).  
- With respect to claims 26-28, Crinon explicitly fails to teach wherein a business policy includes cost and criticality of call is used for selecting the codec, but Crinon teaches type of network policy for selecting code (see par. 29-30) and adjusting network policy from call to call (see par. 31), which would have been obvious to a person of ordinary skill in the art before the effective filling date to consider the network policy as business policy include cost and criticality for call.   
- With respect to claim 37-38, Crinon fails to teach a link monitor to detect a switch from a first Internet link to a second Internet link, but Bush teaches mobile selects links (as Fig. 1 and Fig. 10), therefore it would have been obvious to a person of ordinary skilled in the art before the effective filling date to implement the step of selecting link of Bush’s invention into Crinon’s invention for better service.  

Allowable Subject Matter
Claim 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29-34 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471